Title: To James Madison from James Monroe, 18 April 1806
From: Monroe, James
To: Madison, James


                    
                        No. 45
                        Duplicate.
                        Sir
                        London April 18. 1806.
                    
                    I received yesterday a note from Mr. Fox appointing to-morrow (Saturday 19.) for an interview with which I shall of course comply. I met him afterwards and had a conversation with him in the Queen’s drawingroom, which being of an interesting nature, I hasten to Communicate to you. He took me a side and observed that we must now Soon Settle our business. I replied that I hoped he was ready to do it. He intimated that he was essentially; that we would begin on Saturday and pursue it without delay ’till it was concluded. Some remarks of his having led the conversation to the merits of the principal topick, I told him that he must leave us in the enjoyment of the trade in question, and pay us for the property taken. To the first proposition he immediately assented. To the second he said there would be objections. He added that he had taken steps to prohibit the further condemnation of our ships & cargoes as I had desired, of which he intended to have informed me by note, but had been prevented by other business; he had no objection however Still to do it. I cannot be positive whether he said that the prohibition extended also to the seizure of our vessels, tho’ I rather think it did. When I see him to-morrow I shall easily ascertain this. He observed that we must make some arrangements to accommodate them in return; that the practice of buying or pretending to buy enemies vessels, as was done in the North ought to be suppressed, and he hoped that I would join him in it. I said that we would do all we could to prevent fraudulent practices; that such purchases were rarely made by our Citizens, as we were rather sellers than purchasers of Ships. He considered it in that light, and I found wished some precedent from us, which might avail him in the North and make more acceptable at home the accommodation given us in other respects. I left this topick howe⟨ver⟩ open, having said nothing to compromit myself on it. As the whole of this conversation tho’ apart was nevertheless in a publick room full ⟨of⟩ company, it was impossible to make it more precise; I could not therefore attempt to ascertain to what extent he was willing to leave t⟨he⟩ commerce with enemies colonies free. I shall doubtless collect his idea o⟨n⟩ that point to-morrow, since it

seems best to hear his proposition befor⟨e⟩ I say any thing on it, and I shall not fail in any case to attend to your instruction of Jan: 13th.
                    I have sent you two Copies of a pamphlet entitled “Enquiry into the State of the Nation” &c. which is attributed to Lord Holland and as I presume with reason. It breathes very liberal sentiments towards the U. States, and in regard to them as to other objects is probably intended to prepare the publick mind for the syste⟨m⟩ of policy adopted by the present Ministry. It looks towards a genera⟨l⟩ peace and may be written to promote it. Communications have tak⟨en⟩ place between this govrt; and that of France lately, which are supposed ⟨to⟩ touch that subject; but as I Know nothing on it which the Papers do n⟨ot⟩ contain it is useless for me to hazard conjectures on facts which are o⟨f⟩ a general character and equally well known to you. I am, sir, with great respect and esteem, Your very obedient servant
                    
                        Jas. Monroe
                    
                    
                        P.S. I have also sent you a work of Lord Sheffield, which treats much on our Subject. He appears to have worked himself up to a pitch of great passion and to mistake facts so obvious to detection, as to allow that apology for it.
                        The 13th. of Jany. is the Date of the last letter I have from you.
                    
                